Citation Nr: 0517952	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  00-18 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for dysthymic disorder.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the San 
Diego, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied the veteran 
service connection for dysthymic disorder.

In October 2003, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in June 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The competent evidence of record does not show that the 
veteran had dysthymic disorder while in service, or that a 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from active military 
service, or that any current dysthymic disorder is related to 
the veteran's service.


CONCLUSION OF LAW

Dysthymic disorder was not incurred in or aggravated by 
service, and the incurrence or aggravation of dysthymic 
disorder during such service may not be presumed.  38 
U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131 (West 2002); 38 
C.F.R. § 3.1(k), 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in July 1998, before the enactment of the VCAA.  

RO letters dated in August 1998, July 1999, August 2000, May 
2001, August 2001, December 2001, and January 2004 provided 
the veteran the notice required under the VCAA and the 
implementing regulations.  In the August 1998 letter, VA 
informed the veteran of the requirements to establish service 
connection and requested the veteran submit evidence to 
support his claim.  The July 1999, August 2000, August 2001, 
and December 2001 letters requested that the veteran submit 
treatment records from medical providers who treated him for 
a psychiatric condition.  In the May 2001 and January 2004 
letters, VA notified the veteran of his responsibility to 
submit evidence that established service connection for 
dysthymic disorder.  These letters informed the veteran of 
what evidence was necessary to substantiate claims for 
service connection.  The letters did not request that he 
submit any evidence in his possession.  However, the January 
2004 letter notified the veteran of what evidence, if any, 
was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, the May 1999 statement of the case and March 
2003 and March 2005 supplemental statements of the case 
provided guidance regarding the evidence necessary to 
substantiate his claim.  The May 1999 statement of the case 
provided the veteran the principles of service connection as 
found in 38 C.F.R. § 3.303 (2004) and the March 2005 
supplemental statement of the case provided the veteran with 
VA's duty to assist requirements as found in 38 C.F.R. 
§ 3.159 (2004).  The October 2003 Board remand also provided 
guidance to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

Service medical records are silent for any signs of or 
treatment for a psychiatric disorder.  The veteran's release 
from active duty examination dated in April 1975 shows that 
he had no disabilities and was in good health.  The 
separation examination dated in May 1975 did not indicate 
that the veteran had any disabilities with the exception of 
identifying body marks, scars, or tattoos.

In a December 1996 private medical record from F.S., M.D., it 
is noted that the veteran was depressed since the age of 10.  
He gave a history of daily physical and emotional abuse by 
his father, and sexual abuse by his mother, with his father's 
encouragement.  The diagnosis was PTSD (post-traumatic stress 
disorder) (Dad's abuse), depression, and obsessive-compulsive 
disorder (OCD).

In July 1998, the veteran submitted a claim for service 
connection for a psychiatric disorder.

In an August 1998 letter from a private therapist, S.L., it 
was stated that she treated the veteran from August 1995 to 
January 1997.  He was noted to have moderate depression, 
which was long-standing, according to the veteran's report.  
The diagnosis was major depressive disorder and dysthymic 
disorder.

An October 1998 private medical record from W.D., M.D. 
reveals the veteran reported that he currently experienced 
crying spells and intense reliving of childhood abuse and 
Navy scenes where he was abused or did something foolish and 
was reprimanded.  W.D., M.D.'s review of past history of the 
mental disorder revealed that the veteran became depressed in 
1987 with sudden onset of crying spells and difficulty in 
concentrating.  The Axis I diagnosis was dysthymic reaction.

An October 1998 private medical record from T.M., M.D. shows 
the veteran with an Axis I diagnosis of dysthymic reaction.

In the veteran's November 1998 statement, he stated that he 
had a troubled childhood and family relations.  He stated 
that boot camp in service was psychologically brutal for him, 
but he was able to stick through it.  He began eating 
obsessively, and he gained about 20 pounds.  He attempted to 
isolate himself from others.  After service, he stated that 
he had an inconsistent job history.  Within the first 10 
years, he had 20 employers.  His reason for being terminated 
from jobs was that he did not get along with people.  In his 
mid-thirties, he sought therapy for depression.

In September 1998, the veteran underwent a VA examination, in 
which he reported that his father abused him while he was 
growing up and he later had interpersonal and vocational 
difficulties and limitations presumably related to this 
abuse.  The veteran reported having a history of depression 
for approximately six to eight years.  Since discharge, he 
stated that he had been employed 30 percent of the time and 
he held 30 to 40 jobs since discharge, with the longest job 
lasting four years.  The veteran also reported having 
situational difficulties during boot camp.  The Axis I 
diagnosis was dysthymic disorder.

An October 1998 medical record from V.K., M.D., reveals that 
the veteran reported that boot camp was a humiliating 
experience.  His peers and his supervisors devalued his self-
esteem.  He was frequently disciplined and felt like a 
failure.  V.K., M.D. opined that the veteran's military 
experience clearly exacerbated his poor self-image and set 
the stage for him being a chronic underachiever.  The Axis I 
diagnoses were dysthymia and generalized anxiety disorder.

In a December 1998 rating decision, the RO denied the 
veteran's claim for service connection for dysthymic disorder 
because the disorder was not present in service and was not 
present within one year of service.

In December 1998, the veteran submitted a statement, in which 
he stated that boot camp was psychologically brutal for him.  
He stated he went through a personal crisis after secondary 
training at Goodfellow Airforce Base.  As a supervisor in 
service, he was not able to exhibit control over his 
subordinates because he did not want to be like the 
commanders in boot camp that traumatized him.  In his mid-
thirties he began to experience severe depression.  He 
believed that this depression was an expression of the stress 
and trauma of his experiences in service.

A March 1999 private medical record from W.D., M.D. shows the 
veteran's Axis I diagnosis as dysthymic reaction.  The 
veteran reported that his troubles all related to his 
upbringing by his father.  W.D., M.D. opined that this was 
psychologically probably true.

An April 1999 private medical record from D.G., M.D. shows 
the veteran had dysthymic reaction and anti-social 
personality disorder.

In a July 2000 statement, the veteran stated that in 1987, he 
suffered severe depression and he sought treatment for the 
first time.

The veteran's social security records were received at the RO 
in October 2000 and reveal that the veteran's primary 
diagnosis was affective (mood) disorder and his secondary 
diagnosis was personality disorders.

In January 2002, the RO received a private medical record 
from J.G., Ph.D., which showed the veteran reported abuse, 
humiliation, and sexual harassment in boot camp in the 
service.  He became depressed with internalization of 
negativity and self-devaluation.  The Axis I diagnosis was 
PTSD, major recurrent depression, and generalized anxiety 
disorder.  J.G., Ph.D. opined that the veteran suffered 
sexual abuse and humiliation during his military service that 
resulted in a permanently ravaged self-concept and self-
esteem.

In a November 2002 statement, the veteran stated that in the 
service, a trusted friend sexually abused him.  After this 
occurrence, he stated that his grades fell and he was warned 
that he would not pass his program.  He graduated his program 
with the lowest score in the class.  Before this time, he had 
been outstanding in all his scholastic activities.  He later 
met a friend whom he trusted, but found out that the friend 
was not completely honest with him.  After this, he became 
depressed and withdrawn.  He did not seek medical treatment 
while in service for his depression.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and psychoses is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The Board finds that service connection for the veteran's 
dysthymic disorder is not warranted.  In this regard, the 
veteran stated that he did not seek treatment for depression 
in service.  In addition, the service medical records do not 
show that the veteran had a diagnosis of dysthymic disorder 
in service or upon separation.  Further, there is no medical 
evidence to show that the veteran had a diagnosis of 
dysthymic disorder within one year of service.  The medical 
evidence of record shows that the veteran first sought 
treatment for his depression in approximately 1987 and the 
first diagnosis of dysthymic disorder or depression in the 
record is in December 1996.  Further, although J.G., Ph.D. 
opined that the veteran's current disabled state is a result 
of trauma related to service, this opinion is based on the 
veteran's own account and not from review of medical records.  
The United States Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  In addition, the veteran asserts that his 
dysthymic disorder began in service or was aggravated by 
service.  However, as a layman, he is not competent to render 
an opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, because there 
is no medical evidence that the veteran had dysthymic 
disorder in service or within one year after discharge from 
service, and the first diagnosis of dysthymic disorder 
according to the record is in December 1996, which is 21 
years after his discharge, the preponderance of the evidence 
is against the veteran's claim for service connection for 
dysthymic disorder.


ORDER

Entitlement to service connection for dysthymic disorder is 
denied.



	                        
____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


